Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-196
                Lower Tribunal Nos. F09-20114, F04-3115
                          ________________


                               Raul J. Mari,
                                  Appellant,

                                       vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

     Raul J. Mari, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed.    See § 316.1935(1), Fla. Stat. (stating that fleeing or

attempting to elude a law enforcement officer is a third-degree felony and

providing for habitual offender sentencing under section 775.084, Florida

Statutes); Middleton v. State, 721 So. 2d 792, 793 (Fla. 3d DCA 1998) (“The

habitual offender statute ‘requires only that a defendant’s last prior felony [or

release from imprisonment] . . . be within five years of the date of the current

felony offense.’” (quoting Clark v. State, 681 So. 2d 816, 816 (Fla. 5th DCA

1996))); Turner v. State, 91 So. 3d 219, 220 (Fla. 3d DCA 2012) (“[T]he third-

degree felony littering conviction, occurring within five years of the date of

the current [felony] offense, was properly used as a qualifying prior offense

for purposes of habitual offender sentencing.”).




                                       2